Citation Nr: 0008794	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-19 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals, anterior cruciate ligament repair, 
right knee, with osteoarthritis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1979 to October 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the veteran's 
claim on appeal.  The veteran appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review.  

During the course of his appeal, the veteran moved his 
residence to Lexington, Kentucky, and the case was 
transferred to the jurisdiction of the RO in Louisville, 
Kentucky.  

In January 1999, the veteran withdrew his request for a 
personal hearing.


REMAND

Service connection has been established for post-operative 
residuals, anterior cruciate ligament repair of the right 
knee with osteoarthritis.  The veteran contends, in essence, 
that his right knee disorder is more severe than currently 
evaluated.
 
The RO has rated the right knee disorder as 30 percent 
disabling under Diagnostic Code 5261.  38 C.F.R. § 4.71, 
Diagnostic Code 5261 (1999).  The record indicates that the 
RO determined that the 30 percent evaluation was in order 
under Diagnostic Code 5261 because although the veteran's 
right knee disability did not fit the criteria for a 30 
percent evaluation under any of the criteria for evaluation 
of his right knee, the 30 percent evaluation was nonetheless 
in order on the basis of functional loss due to pain along 
with limitation of motion.  The Board observes however, that 
although he was awarded a 30 percent evaluation, the 
potential exists for a higher evaluation.  

In this regard, the Board notes that separate disability 
ratings may be assignable for separate manifestations of a 
knee disability.  Degenerative arthritis, including post-
traumatic arthritis, which is established by X-ray findings 
will be rated based on limitation of motion of the specific 
joint involved pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010 (1999).  Limitation of motion of the knee 
is rated under two separate diagnostic codes.  Diagnostic 
Code 5260 contemplates limitation of flexion of the leg 
(knee), while Diagnostic Code 5261 contemplates limitation of 
extension of the leg (knee).  However, where there is other 
knee impairment manifested by recurrent subluxation or 
lateral instability, a disability ranging from 10 percent to 
30 percent may also be assigned under Diagnostic Code 5257.  
38 C.F.R. §4.71a (1999).  The VA General Counsel has held 
that 38 C.F.R. § 4.71a authorizes the possibility of multiple 
ratings under Diagnostic Code 5003 and Diagnostic Code 5257 
in situations where the claimant has arthritis and 
instability of the knee and the arthritis produces limitation 
of motion in addition to the instability contemplated by 
Diagnostic Code 5257.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, 
complete orthopedic and radiological findings and definite 
diagnoses are needed to evaluate the veteran's right knee 
disability in light of the governing legal criteria.  If the 
veteran exhibits both recurrent subluxation/lateral 
instability as well as arthritis with limitation of motion, 
then he is entitled to consideration of separate compensable 
ratings under Diagnostic Codes 5003 and 5257.

With respect to the evidence of record, the Board notes that 
medical evidence regarding the right knee indicates the 
possibility of right knee instability.  In this regard, mild 
laxity was noted on radiographic examination in October 1997.  
In May 1998, minimal patellar tendon laxity was noted and the 
assessment was that the veteran had continued right knee pain 
and decreased function (instability) two months following 
arthroscopic surgery.  On VA examination in June 1999, 
although there was no medial and lateral ligament instability 
noted, there was a positive mild drawer sign.  Further, the 
RO noted in its October 1998 statement of the case that the 
assigned 30 percent evaluation was based on findings of 
limitation of motion and mild instability. 

Based on the foregoing, therefore, the Board finds that 
additional VA examination is necessary in order to address 
the matters as set forth above.  If the results of the VA 
examination requested by this remand indicate the presence of 
both knee instability and arthritis with associated 
limitation of motion, the RO should consider such findings, 
along with the factors in 38 C.F.R. §§ 4.40 and 4.45 (1999), 
in connection with the readjudication of the claim.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to rhe RO for the 
following development:

1. The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his right knee disability.  The RO should 
take all necessary steps to obtain any 
pertinent records and associate them with 
the claims folder.  

2.  After the treatment records are 
associated with the claims folder, the RO 
should schedule the veteran for a 
comprehensive VA examination to determine 
the current extent and severity of his 
service-connected right knee disability.  
The entire claims folder, a copy of this 
remand, and a copy of all the rating 
criteria applicable to the rating of the 
knee, if necessary, should be made 
available to, and reviewed by the 
examiner prior to the examination.  All 
diagnostic tests and studies deemed 
necessary by the examiner should be 
accomplished, to include x-rays, and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should be specifically requested 
to proffer an opinion as to the specific 
extent and severity of the veteran's 
right knee disorders.  The examiner 
should be advised to address the 
functional impairment of the veteran's 
right knee in correlation with the 
criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 
(1999).  The examiner should also address 
the degree of severity and medical 
findings that specifically correspond to 
the criteria listed in the Rating 
Schedule for arthritis, limitation of 
knee motion, ankylosis and impairment of 
the knee (Diagnostic Codes 5256, 5257, 
5260, 5261, 5262).  The examiner must 
conduct range of motion (ROM) testing, 
and should report the exact ROM of the 
knee.  The ROM results should be set 
forth in degrees, and the report should 
include information as to what is 
considered "normal" range of motion.  
The examiner should further address the 
extent of functional impairment 
attributable to any reported right knee 
pain.  The report of examination should 
be comprehensive and include a detailed 
account of all right knee pathology, 
including arthritis, found to be present.  
The examiner should provide complete 
rationale for all conclusions reached.  
With respect to the functioning of the 
veteran's right knee, attention should be 
given to the presence or absence of pain, 
swelling, ankylosis, subluxation, 
instability, weakness, limitation of 
flexion or extension, or any other 
associated impairment.  The examiner 
should provide detailed description with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or, 
of pain on motion.  In this regard, the 
examiner should specifically indicate 
whether there is any pain and whether 
there is likely to be additional 
impairment on the function or movement of 
the knee due to the pain.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see 38 
C.F.R. § 4.40 (1999) (functional loss may 
be due to pain, supported by adequate 
pathology).

3.  After completion of the above, the RO 
should readjudicate the issue of 
increased rating for the right knee 
disability with consideration given to 
all of the evidence of record, including 
any additional medical evidence obtained 
by the RO pursuant to this remand.  The 
readjudication of this claim must be 
within the analytical framework provided 
by the United States Court of Appeals for 
Veterans Claims in DeLuca, supra, and by 
the General Counsel in VAOPGCPREC 23-97 
and VAOPGCPREC 9-98, supra, and in so 
doing, the RO must consider alternative 
diagnostic criteria that may be 
applicable for this disability, to 
include separate ratings for recurrent 
subluxation or lateral instability, any 
functional loss caused by arthritic 
impairment as well as for additional 
functional loss caused by weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use of the right knee.  Further, the 
RO's consideration of referring this 
claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) must be 
documented on readjudication.

4.  After completion of the above, and if 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The purpose of this REMAND is to afford due process and to 
accomplish additional adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals 
	

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 
- 7 -


- 7 -


